                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JAMIR WILLIAMS                                :           CIVIL ACTION
                                                  :
      v.                                          :           No. 18-2500
                                                  :
    SUPERINTENDENT, SCI-GREENE,                   :
    et al.                                        :

                                             ORDER

           AND NOW, this 13th day of March, 2019, upon careful and independent consideration of

Petitioner Jamir Williams’s pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus and

the response thereto, and upon de novo review of the Report and Recommendation of United States

Magistrate Judge Richard A. Lloret, to which no objections have been filed, 1 it is ORDERED:

           1.    The Report and Recommendation (Document 9) is APPROVED and ADOPTED;

           2.    Williams’s Petition for Writ of Habeas Corpus (Document 2) is DENIED and

DISMISSED without prejudice;

           3.    Williams’s Motion for Stay and Abey of Protective Petition for Writ of Habeas

Corpus (Document 2) is DENIED 2; and




1
  The Report and Recommendation was sent to all parties of record on December 17, 2018, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may object
to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C.
§ 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy thereof.”). To date, no
objections have been received by the Court.
2
 Because the Court adopts Judge Lloret’s Report and Recommendation dismissing Williams’s
Petition without prejudice to reassertion once he has exhausted his state court remedies pursuant to
Pennsylvania’s Post-Conviction Relief Act, the Court denies his motion to stay.
       4.      Williams having failed to make a substantial showing of the denial of a constitutional

right, a certificate of appealability shall not issue. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 483-84 (2000).



                                                     BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.




                                                 2
